Citation Nr: 0401025	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  94-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for service-connected right inguinal hernia, status post 
herniorrhaphy, subsequent to April 14, 1997.

2.  Entitlement to an initial, compensable rating for 
service-connected right inguinal hernia, status post 
herniorrhaphy, prior to April 14, 1997.

3.  Entitlement to an effective date earlier than April 14, 
1997 for the assignment of an initial 60 percent rating for 
right inguinal hernia, status post herniorrhaphy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

REMAND

In a March 1994 rating decision the RO granted service 
connection for right inguinal herniorrhaphy, assigning a 
noncompensable evaluation effective January 22, 1992.  The 
appellant appealed that decision.  In August 1997, the RO 
assigned a 30 percent evaluation for the service-connected 
disability, effective April 14, 1997.  The veteran appealed 
the effective date assigned for the 30 percent disability 
rating.  In December 1999 the Board, in part, remanded the 
case to the RO for further development.  In a December 2000 
rating decision, the RO assigned a 60 percent evaluation for 
the service-connected disability, effective April 14, 1997.  

In December 2003, the veteran's representative listed the 
issue on appeal as entitlement to an earlier effective date 
for the disability rating assigned for right inguinal hernia, 
status post herniorrhaphy.  The 60 percent rating is the 
maximum scheduler rating available for the disability under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  The Veterans 
Benefits Administration (VBA) Appeals Management Center 
(AMC).  should request the appellant and his representative 
to clarify in writing whether this appeal is now limited to 
the earlier effective date issue in accordance with 38 C.F.R. 
§ 20.204 (2003).  

In his July 1994 substantive appeal, VA Form 9, the appellant 
requested a personal hearing at the RO before a Member of the 
Board.  The RO did not schedule him for a hearing before a 
Member of the Board.  Instead, the appellant testified at a 
personal hearing before a Hearing Officer in October 1994.  
The appellant has not withdrawn his request for a personal 
hearing before a Member of the Board.  

Accordingly, the case is remanded to the VBA AMC for the 
following:

The VBA AMC should schedule the veteran 
for a personal hearing at the RO before a 
Member of the Board in connection with 
the issues on appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


